Case: 20-30347     Document: 00515694663         Page: 1     Date Filed: 01/05/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 5, 2021
                                  No. 20-30347                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Detrich D. Byrd, also known as Snake,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-25-11


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Detrich D. Byrd pleaded guilty to the unlawful
   use of a communication facility in violation of 21 U.S.C. § 843(b). The
   district court sentenced him within the advisory guidelines range to
   42 months of imprisonment and one year of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30347      Document: 00515694663           Page: 2   Date Filed: 01/05/2021

                                     No. 20-30347


          Byrd, who has not yet been released on supervision, argues on appeal
   that the sentence imposed exceeds the 48-month statutory maximum term of
   imprisonment for his offense. Specifically, he contends that the sentence
   potentially exposes him to a total period of incarceration of 54 months for the
   crime of conviction and therefore violates the Double Jeopardy Clause in the
   Fifth Amendment, the Sixth Amendment right to a jury trial, and the Eighth
   Amendment’s prohibition against cruel and unusual punishment.             The
   Government argues that Byrd’s challenge is not ripe for review.
          We review questions of ripeness de novo. United States v. Magana,
   837 F.3d 457, 459 (5th Cir. 2016). Here, review of Byrd’s arguments
   demonstrates that his appeal “rests upon contingent future events,” i.e., the
   initiation of revocation proceedings under 18 U.S.C. § 3583(e)(3) and a
   revocation sentence in excess of six months, “that may not occur as
   anticipated, or indeed may not occur at all.” Id. (internal quotation marks
   and citation omitted); see also United States v. Carmichael, 343 F.3d 756, 761-
   62 (5th Cir. 2003). Indeed, the speculative, hypothetical consequence
   underpinning Byrd’s challenge is wholly contingent on his violating the
   conditions of his supervised release, a possibility he could avoid by complying
   with the district court’s conditions. Accordingly, because the issue he raises
   is not ripe for review, the appeal must be dismissed for lack of jurisdiction.
   See Magana, 837 F.3d at 459-60.
          DISMISSED.




                                          2